Citation Nr: 0427116	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  96-05 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1967 to 
October 1971 and from December 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals 
of a head injury had not been received.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his petition.  In December 1998, the Board held that new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for residuals of a head 
injury had, in fact, been received.  Consequently, the Board 
granted the veteran's petition to reopen this previously 
denied claim.  In addition, the Board remanded the de novo 
issue of entitlement to service connection for residuals of a 
head injury to the RO for further evidentiary development.  
Following completion of the requested development, the RO, in 
July 2004, returned the veteran's case to the Board for final 
appellate review.  

By a May 2004 rating action, the RO granted service 
connection for tension headaches, as secondary to the 
service-connected PTSD, and awarded a compensable evaluation 
of 10 percent, effective from February 1994, for this 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not currently have chronic residuals of 
a head injury.  

CONCLUSION OF LAW

Chronic residuals of a head injury were not incurred or 
aggravated during active military duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in March 2004 in the present case, the RO 
specifically informed the veteran of the type of evidence 
necessary to support his service connection claim.  Also, the 
RO notified him that VA would make reasonable efforts to help 
him obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the veteran was advised of the attempts 
made to obtain evidence and was asked to provide 
authorization for the release of any additional private 
medical records.  In addition, the veteran was asked to 
identify any additional information concerning his records so 
that VA could try to obtain them.  The veteran failed to 
respond to the RO's March 2004 request for additional 
information.  

The October 2000 supplemental statement of the case notified 
the veteran of the relevant criteria and evidence necessary 
to substantiate his service connection claim.  This document 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded a pertinent compensation and pension examination 
during the current appeal.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

According to the service medical records, at an annual 
examination conducted in August 1970, the veteran reported 
having had a history of a head injury.  This evaluation 
demonstrated that the veteran's head and neurological system 
were normal.  At an outpatient treatment session completed 
approximately two-and-a-half months later in October 1970, 
the veteran described a history of an injury to his back and 
neck in Germany.  X-rays taken of his cervical spine showed a 
slight reversal of the cervical curve at C5-6 level but were 
otherwise normal.  

Thereafter, on examination conducted in October 1971 several 
days prior to the veteran's separation from one of his 
periods of active military duty, he again reported having a 
history of a head injury.  Specifically, he stated that, 
while serving in Germany in 1969, he fell, and hit his neck 
and head, on the concrete and that, since that injury, he had 
experienced headaches.  The October 1971 evaluation 
demonstrated that the veteran's head and neurological system 
were normal.  

Subsequently, at examination conducted in December 1972 one 
day prior to enlistment in his last period of active military 
duty, the veteran denied ever having experienced a head 
injury.  This evaluation also demonstrated that the veteran's 
head and neurological system were normal.  

At that retirement examination conducted in September 1973, 
the veteran reported that he had a history of a head injury.  
In particular, he described occasional and intermittent 
headaches and dizziness but stated that he had not 
experienced these symptoms recently.  

According to relevant post-service medical records, in 
November 1975, the veteran sought private medical care.  He 
reported having lost consciousness on two separate occasions 
within the past week.  

At a January 1976 private treatment session, the veteran 
complained of daily severe headaches since service.  In 
particular, he noted that, as a result of a car accident in 
1967, he incurred a bump on his head but did not seek medical 
care.  In addition, he stated that, while in service in 
Germany in 1967, he fell from a tank and hit the back of his 
head on his rifle and that X-rays had shown no bone damage.  
The examiner noted that a recent electroencephalogram had 
been normal except for some deviated finding on brain 
charting.  A physical examination conducted at the January 
1976 evaluation demonstrated a normal skull.  

At a March 1976 private treatment session, the physician 
diagnosed cephalalgia.  Brain charting results completed in 
April 1976 were normal.  

VA X-rays taken of the veteran's skull in November 1976 
showed sella turcica which was within normal limits as well 
as no bone abnormality or pathological calcifications.  An 
encephalography also completed at that time reflected no 
abnormality in the ventricles which were satisfactorily 
outlined.  

Subsequent VA medical records reflect treatment for, and 
evaluation of, a chronic headache disability characterized as 
frequent and mixed vascular headaches as well as severe 
headaches between June 1993 and January 1995.  Thereafter, in 
April 2000, the veteran underwent a VA miscellaneous 
neurological disorders examination.  At that time, he 
complained of daily headaches since his return from Vietnam.  
In particular, he cited two in-service head injuries which 
involved receiving shrapnel to his face and being beaten by 
multiple personnel.  Additionally, the veteran explained that 
his daily headaches currently turn into migraine headaches 
two to three times a month and lasted last two to three days.  
Further, the veteran noted that he takes medication for this 
symptom.  

A physical examination demonstrated appropriate hair 
distribution; symmetrical facial features; pupils which are 
equal, round, and reactive to light; and intact extraocular 
movement.  The examiner diagnosed chronic tension headaches.  
Furthermore, the examiner expressed his opinion that the 
veteran's chronic tension headaches are "not specifically 
directly related to [his] previous head injury while in 
service.  However, he [the veteran] is depressed and has PTSD 
which can induce headaches."  The examiner specifically 
stated that the veteran "does not have residuals of a head 
injury to include a chronic headache disability which would 
be separate from his psychiatric disability [and that t]he 
chronic headache disease is as least as likely caused or 
aggravated by the sc [service-connected] psychiatric disease 
(PTSD)."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he injured his head during 
service and has experienced residual disability, including 
headaches, since then.  See, e.g., February 1996 hearing 
transcript (T.) at 22-25.  Significantly, however, the 
competent evidence of record does not support the veteran's 
assertion that he incurred a chronic residual disability as a 
result of any head injury during his active military duty.  

In this regard, the Board acknowledges that, at in-service 
examinations conducted in August 1970 and October 1971, the 
veteran reported having a history of in-service head 
injuries.  Significantly, however, the neurological 
examinations conducted at those times demonstrated that the 
veteran's head and neurological system were normal.  
Additionally, although at the September 1973 retirement 
examination the veteran described occasional and intermittent 
headaches and dizziness, he also admitted that he had not 
experienced these symptoms recently.  
Further, the Board acknowledges that the relevant 
post-service medical records reflect private medical care for 
two separate episodes of loss of consciousness in November 
1975 and daily severe headaches in January 1976.  However, an 
electroencephalogram completed prior to the January 1976 
outpatient treatment session was normal, brain charting 
results completed in April 1976 were normal, X-rays taken of 
the veteran's skull in November 1976 showed sella turcica 
which was within normal limits and no bone abnormality or 
pathological calcifications, and an encephalography also 
completed at that time reflected no abnormality in the 
ventricles which were satisfactorily outlined.  

Subsequent medical records reflect treatment for, and 
evaluation of, a chronic headache disability characterized as 
frequent and mixed vascular headaches as well as severe 
headaches between June 1993 and April 2000.  Further, the 
examiner who conducted the VA miscellaneous neurological 
disorders examination in April 2000 concluded that the 
veteran does not have any residual disability, including a 
chronic headache disorder, associated with any purported 
injury to his head that he may have sustained during service.  

Consequently, the relevant records included in the claims 
folder contain no competent evidence of a chronic residual 
disability associated with the veteran's purported in-service 
head injuries.  Therefore, the preponderance of the evidence 
is against the claim for service connection for residuals of 
a head injury, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for residuals of a head injury is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



